


Exhibit 10.23

 

CHS 401(K) SUPPLEMENTAL SAVINGS PLAN

 

This CHS 401(k) Supplemental Savings Plan (the “Plan”) is established as of the
1st day of January, 2003, by CHS/Community Health Systems, Inc. (the “Company”).

 

RECITALS

WHEREAS, the Company and certain affiliates of the Company currently employ
certain employees who have contributed to the financial success of the Company
and are designated by the Retirement Committee of the Company as “Highly
Compensated Employees” under the Community Health Systems, Inc. 401(k) Plan (the
“Retirement Plan”); and

 

WHEREAS, the designation of such employees as Highly Compensated Employees
limits their ability to make pre-tax salary deferrals and receive all the
matching contributions available to other employees under the Retirement Plan as
a result of certain limitations in the Retirement Plan; and

 

WHEREAS, the Company wishes to provide such employees with an opportunity to
make certain salary deferrals and to receive certain matching contributions 
according to the terms and conditions set forth in this Plan that they are not
able to make and receive under the Retirement Plan;

                                NOW, THEREFORE, for the reasons set forth above,
the Company hereby establishes the Plan, as follows:

                1.             Name of Plan; Effective Date.  The Plan shall be
known as the CHS 401(k) Supplemental Savings Plan.  The Plan shall be effective
as of January 1, 2003.

                2.             Definitions.  As used in the Plan, the following
terms shall have the meanings set forth below:

(a)           “Account” shall mean the Participant Account established and
maintained for each Participating Employee and Beneficiary pursuant to Section
4.A.

(b)           “Beneficiary” shall mean (i) a person who has become eligible to
participate and for whom an Account is maintained but who has ceased to be an
employee of the Company or an affiliate of the Company, or (ii) a person
entitled to benefits under the Plan as a beneficiary of a deceased Participating
Employee or as a beneficiary of a deceased Beneficiary.

(c)           “Board” shall mean the Board of Directors of the Company.

(d)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

-1-

--------------------------------------------------------------------------------


 

(e)           “Company” shall mean CHS/Community Health Systems, Inc., a
corporation organized and existing under the laws of the State of Delaware.

(f)            “Compensation” with respect to any Participant means wages,
salaries, and fees for professional services and other amounts received (without
regard to whether or not an amount is paid in cash) for personal services
actually rendered in the course of employment with the Company or an affiliate
to the extent the amounts are includible in gross income (including, but not
limited to, commissions paid salespersons, compensation for services on the
basis of a percentage of profits, commissions on insurance premiums, tips,
bonuses, fringe benefits, and reimbursements, or other expense allowances under
a nonaccountable plan (as described in Regulation 1.62-2(c)) and excluding the
following:  (a) Employer contributions to a plan of deferred compensation that
are not includible in the Participant’s gross income for the taxable year in
which contributed, Employer contributions under a simplified employee pension
plan, or any distributions from a plan of deferred compensation; (b) amounts
realized from the exercise of a nonqualified stock option, or when restricted
stock (or property) held by the Participant either becomes freely transferable
or is no longer subject to a substantial risk of forfeiture; (c) amounts
realized from the sale, exchange or other disposition of stock acquired under an
incentive stock option; and (d) other amounts that received special tax
benefits, or contributions made by the Employer (whether or not under a salary
reduction agreement) towards the purchase of an annuity described in Code
Section 403(b) (whether or not the amounts are actually excludable from the
gross income of the Participant)).    The annual Compensation of each
Participant taken into account under the Plan for any year shall not exceed
$200,000, as adjusted pursuant to Code Section 401(a)(17)(B).

Compensation as defined above shall be reduced by all of the following items
(even if includible in gross income):  reimbursements or other expense
allowances, fringe benefits (cash and non-cash), moving expenses, deferred
compensation and welfare benefits.  Compensation shall include all of the
following types of elective contributions and all elective contributions that
are made by the Company or an affiliate on behalf of a Participant that are not
includible in gross income under Code Sections 125, 402(e)(3), 402(h)(1)(B),
403(b), and 132(f)(4).  Compensation shall include amounts paid during that
portion of the Plan Year during which the Employee is not eligible to
participate in the Plan with respect to the allocation of Company contributions.

 

For a Participant’s initial year of participation, Compensation shall be
recognized as of such Employee’s effective date of participation pursuant to
Section 2(j).

 

(g)           “Hour of Service” shall mean each hour for which a Participating
Employee is directly or indirectly paid, or entitled to payment, by the Company
for the performance of duties as an employee of the Company.

(h)           “Matching Contribution” shall mean the Company contribution made
pursuant to section 4.1(b) of the Retirement Plan.

 

-2-

--------------------------------------------------------------------------------


 

(i)            “Normal Retirement Age” shall mean age sixty-five (65).

(j)            “Participating Employee” and “Participant” shall mean any person
employed by the Company or any affiliate of the Company and designated by the
Retirement Committee of the Company as a highly compensated employee under the
Retirement Plan, such as that term is defined in Code Section 414(q) and as
referenced in section 1.30 of the Retirement Plan.  The Company shall list
Participating Employees from time to time in Appendix A to the Plan.  Each
Participant’s entry date under the Retirement Plan shall also be the effective
date of the Participant’s participation in this Plan.   Notwithstanding the
preceding sentence, however, a Participant’s participation in the Plan shall not
commence until the Participant has completed and returned to the Plan
Administrator, and the Plan Administrator has accepted, any enrollment and
beneficiary designation forms as may be required in the sole discretion of the
Plan Administrator.

(k)           “Plan” shall mean the CHS 401(k) Supplemental Savings Plan, as set
forth herein, and as may be amended from time to time.

(l)            “Plan Administrator” shall mean the Retirement Committee of the
Company.

(m)          “Plan Year” shall mean the consecutive twelve-month period
beginning January 1 and ending December 31.

(n)           “Retirement Plan” shall mean the Community Health Systems, Inc.
401(k) Plan, as restated effective January 1, 2002, and as may be amended from
time to time.

(o)           “Trust Agreement” shall mean the agreement entered into between
the Company and the Trustee establishing a trust to hold and invest
contributions made by Participants and the Company under the Plan and from which
all or a portion of the amounts payable under the Plan to Participants and
Beneficiaries will be distributed.

(p)           “Trustee” shall mean the trustee or trustees qualified and acting
under the Trust Agreement at any time.

(q)           “Valuation Date” shall mean the last day of the Plan Year and may
include any other date or dates deemed necessary or appropriate by the
Administrator for the valuation of the Participants’ accounts during the Plan
Year, which may include any day that the Trustee, any transfer agent appointed
by the Trustee or the Employer or any stock exchange used by such agent, are
open for business.

(r)            “Vested” shall mean the nonforfeitable portion of the Account
maintained on behalf of a Participating Employee or Beneficiary.

(s)           “Year of Service” shall mean a period of twelve (12) consecutive
months during which a Participant has not less than 500 Hours of Service with
the Company or any affiliate following the effective date of the Plan.

 

-3-

--------------------------------------------------------------------------------


 

Where necessary or appropriate to the meaning hereof, the singular shall be
deemed to include the plural, the plural to include the singular, the masculine
to include the feminine and neuter, the feminine to include the masculine and
neuter, and the neuter to include the masculine and feminine.

                                3.             Purpose.  This Plan is created
for the sole purpose of permitting Participating Employees to accumulate
additional retirement income through a nonqualified deferred compensation plan
that enables them to make elective deferrals in excess of those permitted under
the Retirement Plan and to receive matching contributions that are precluded by
the provisions of the Retirement Plan or by applicable law.  This Plan is
intended to be unfunded and maintained by the Company primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees within the meaning of sections 201(2), 301(a)(3), and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

                                4.             Participant Accounts.

                                                A.            Accounts.  The
Company shall maintain a separate Account in the name of each Participating
Employee and each Beneficiary. Each Account shall be credited each Plan Year
with the amounts provided for under Sections 4.B. and 4.D. below together with
any earnings thereon.

                                                B.            Participant
Contributions to Accounts.  For each Plan Year, each Participant may elect to
defer Compensation that would have been received in the Plan Year, but for the
deferral election, up to a maximum deferral of 6% of Compensation, less the
maximum percentage or other portion of the Participant’s Compensation that could
be deferred by the Participant for such Plan Year under the Retirement Plan.

                                                C.            Salary Deferral
Election.  A Participant must make a  salary deferral election (i) prior to the
Plan Year in which the deferral contributions will be made; (ii) prior to any
calendar quarter of the Plan Year in which the deferral contributions will be
made; or (iii) within thirty (30) days after such Participant becomes eligible
to participate in the Plan; provided that such election is made pursuant to
Section 2(j).  The Participant shall make such an election by entering into a
written salary reduction agreement with the Company and filing such agreement
with the Plan Administrator.  Such election shall initially be effective
beginning with the calendar quarter following the acceptance of the salary
reduction agreement by the Plan Administrator, shall not have retroactive
effect, and shall remain in force until revoked.  A Participant may not modify a
prior election during the Plan Year.  A Participant may not prospectively revoke
the Participant’s salary reduction agreement at any time during the Plan Year. 
However, the termination of the Participant’s employment shall be deemed to
revoke any salary reduction agreement then in effect effective immediately
following the close of the pay period within which such termination occurs.

 

-4-

--------------------------------------------------------------------------------


 

                                                D.            Company
Contributions to Accounts.  For each Plan Year in which a Participant is
employed on the last day of the Plan Year and has completed 1,000 Hours of
Service during the Plan Year, the Company shall make a cash contribution to such
Participant’s Account in an amount equal to 1/3 of the lesser of (a) 6% of the
Participant’s Compensation, less the maximum percentage salary deferral
available to Highly Compensated Employees under the Retirement Plan, or (b) the
actual percentage of the Participant’s Compensation deferred under the Plan. 
All such contributions for each Plan Year shall be made no later than September
15 of the calendar year next following the end of the Plan Year, unless the Plan
Administrator has not yet finally determined the amount of the Matching
Contributions to be made for the Participants under the Retirement Plan by such
date, in which event such contributions shall be made not later than 30 days
after such Matching Contributions are finally determined by the Plan
Administrator.

                                                E.             Special
Contribution.  Notwithstanding any provision of the Plan to the contrary, for
the Plan Year beginning January 1, 2003, the Company shall make a special
one-time cash contribution to each Participant’s Account in an amount equal to
the dollar value of the Matching Contributions that were forfeited by the
Participants under the Retirement Plan for the plan years of the Retirement Plan
which ended on December 31, 2001 and December 31, 2002.  The Plan Administrator
shall determine the dollar value of all such forfeited Matching Contributions,
which determination shall be final and binding on all Participants.  Such
special contributions shall be made no later than September 15, 2003, unless the
Plan Administrator has not yet finally determined the amount of the forfeited
Matching Contributions, in which event such contributions shall be made not
later than 30 days after such forfeited Matching Contributions are finally
determined by the Plan Administrator.

                                                F.             Investment of
Accounts.     Investment decisions with respect to all contribution sources
shall be made by the Participant.  Participants may, subject to a procedure
established by the Plan Administrator (the “Participant Direction Procedures”)
and applied in a uniform nondiscriminatory manner, direct the Trustee, in
writing (or in such other form which is acceptable to the Trustee) to invest all
of their accounts in specific assets, specific funds, or other investments
permitted under the Plan and the Participant Direction Procedures.  That portion
of the interest of any Participant so directing will thereupon be considered a
Participant’s directed account.

 

(a)           As of each Valuation Date, all Participant directed accounts shall
be charged or credited with the net earnings, gains, losses, and expenses as
well as any appreciation or depreciation in the market value using
publicly-listed fair market values when available or appropriate as follows:

(1)           to the extent that the assets in a Participant’s directed account
are accounted for as pooled assets or investments, the allocation of earnings,
gains, and losses of each Participant’s directed account shall be based upon the
total amount of funds so

 

-5-

--------------------------------------------------------------------------------


 

invested in a manner proportionate to the Participant’s share of such pooled
investment; and

(2)           to the extent that the assets in the Participant’s directed
account are accounted for as segregated assets, the allocation of earnings,
gains, and losses from such assets shall be made on a separate and distinct
basis.

(b)           Investment directions will be processed as soon as
administratively practicable after proper investment directions are received
from the Participant.  No guarantee is made by the Plan, Company, Plan
Administrator, or Trustee that investment directions will be processed on a
daily basis and no guarantee is made in any respect regarding the processing
time of an investment direction.  Notwithstanding any other provision of the
Plan, the Company, Plan Administrator, or Trustee reserves the right to not
value an investment option on any given Valuation Date for any reason deemed
appropriate by the Company, Plan Administrator or Trustee.  Furthermore, the
processing of any investment transaction may be delayed for any legitimate
business reason (including, but not limited to, failure of systems or computer
programs, failure of the means of the transmission of data, force majeure, the
failure of a service provider to timely receive values or prices, and correction
for errors or omissions or the errors or omissions of any service provider). 
The processing date of a transaction will be binding for all purposes of the
Plan and considered the applicable Valuation Date for an investment transaction.

(c)           The Participant Direction Procedures shall provide an explanation
of the circumstances under which Participants and their Beneficiaries may give
investment instructions.  Such explanation shall include, but need not be
limited to, the following:

(1)           the conveyance of instructions by the Participants and their
Beneficiaries to invest Participant directed accounts in directed investment
options;

(2)           the name, address and phone number of the person (and, if
applicable, the person or persons designated by such person to act on its
behalf) responsible for providing information to the Participant or a
Beneficiary upon request relating to the directed investment options;

(3)           applicable restrictions on transfers to and from any designated
investment alternative;

 

-6-

--------------------------------------------------------------------------------


 

(4)           any restrictions on the exercise of voting, tender and similar
rights related to a directed investment option by the Participants or their
Beneficiaries;

(5)           a description of any transaction fees and expenses that affect the
balances in Participant directed accounts in connection with the purchase or
sale of directed investment options; and

(6)           general procedures for the dissemination of investment and other
information relating to the designated investment alternatives as deemed
necessary or appropriate, including but not limited to, a description of the
following:

(i)            the investment vehicles available under the Plan, including
specific information regarding any designated investment alternative;

(ii)           any designated investment managers; and

(iii)          a description of the additional information that may be obtained
upon request from the fiduciary designated to provide such information.

(d)           With respect to assets in a Participant’s directed investment
account, the Participant or Beneficiary shall direct the Trustee with regard to
any voting, tender and similar rights associated with the ownership of such
assets (hereinafter referred to as the “Stock Rights”) as follows:

(1)           each Participant or Beneficiary shall direct the Trustee to vote
or otherwise exercise such Stock Rights in accordance with the provisions,
conditions and terms of any such Stock Rights;

(2)           such directions shall be provided to the Trustee by the
Participant or Beneficiary in accordance with the procedure as established by
the Administrator and the Trustee shall vote or otherwise exercise such Stock
Rights with respect to which it has received directions to do so under this
Section; and

(3)           to the extent to which a Participant or Beneficiary does not
instruct the Trustee to vote or otherwise exercise such Stock Rights, such
Participants or Beneficiaries shall be deemed to have directed the Trustee that
such Stock Rights remain nonvoted and unexercised.

(e)           Any information regarding investments available under the Plan, to
the extent not required to be described in the Participant Direction Procedures,
may be provided to the Participant in one or more written

 

-7-

--------------------------------------------------------------------------------


 

documents (or in any other form including, but not limited to, electronic media)
which are separate from the Participant Direction Procedures and are not thereby
incorporated by reference into this Plan.

(f)            The Administrator may, in its discretion, include in or exclude
by amendment or other action from the Participant Direction Procedures such
instructions, guidelines or policies as it deems necessary or appropriate to
ensure proper administration of the Plan, and may interpret the same
accordingly.

(g)           Investment decisions with respect to all contribution sources
shall be made by the Participant.

                                                F.             Forfeitures. 
Forfeitures may be used to pay any administrative expenses of the Plan.  The
remaining Forfeitures, if any, may be used to reduce any contribution of the
Company required to be made under the Plan.

                                5.             Distribution of Account.

                                                A.            Normal Retirement
Age.   At Normal Retirement Age, a Participant shall have a fully Vested
interest in the Participant’s Account in the Plan.  The Participant’s Account
shall be distributed to or on behalf of such Participant at such time and in
such manner provided under the Plan.

                                                B.            Termination of
Employment.  In the event of the termination of a Participant’s employment,
whether such termination shall occur by reason of death, disability, retirement,
or otherwise, then such Participant’s Vested interest in the Participant’s
Account in the Plan shall be determined as of the Valuation Date. Such Vested
amount shall be distributed to or on behalf of such Participant at such time and
in such manner provided under the Plan.

                                                C.            Vesting Schedule. 
A Participant shall be fully Vested at all times in amounts attributable to the
deferrals of Compensation allocated to his Account pursuant to Section 4.B.  The
contributions by the Company allocated to the Account of the Participating
Employee pursuant to Sections 4.D. and 4.E. shall vest for each Year of Service
as a Participating Employee according to the provisions regarding vesting of
Employer Contributions in Article VI of the Retirement Plan.

                                                D.            Form of Payment. 
A Participant who terminates employment for any reason other than death or who
retires at Normal Retirement Age shall be entitled to payment of his Account
balance.  The amount of such distribution shall be the value of the
Participant’s vested Account balance as of the date of distribution.   Payment
will begin within 30 days after the occurrence of the Normal Retirement Age,
termination of employment, or death.

 

-8-

--------------------------------------------------------------------------------


 

                                                E.             Death Benefits;
Beneficiary Designation; Distribution of Death Benefits.  If a Participant or
Beneficiary dies prior to receiving all of the Participant’s Account balance
hereunder, then the Participant’s Beneficiary shall become fully Vested in the
Participant’s remaining Account balance and such Account balance will be paid to
the Participant’s designated Beneficiary.  At any time each Participant and each
Beneficiary who has a right to receive payments hereunder shall have the
unrestricted right to designate the person who, as his Beneficiary, shall
receive the amount payable hereunder after his death and the right to revoke any
such designations. Each such designation shall be evidenced by a written
instrument filed with the Company and signed by the Participant or Beneficiary
who is making the designation. If no beneficiary designation is on file with the
Company at the time of the death of a Participating Employee or Beneficiary, or
if such designation is not effective for any reason as determined by the
Company, then payments under this Section 5.E. shall be made to the estate of
such Participant or Beneficiary.

                                                F.             Location of
Participant or Beneficiary Unknown.  In the event that all, or any portion, of
the distribution payable to a Participant or his or her Beneficiary hereunder
shall, at the expiration of five (5) years after it shall become payable, remain
unpaid solely by reason of the inability of the Plan Administrator, after
sending a certified letter, return receipt requested, to the last known address,
and after further diligent effort to ascertain the whereabouts of such
Participant or his or her Beneficiary, the amount so distributable shall be
forfeited.

                                6.             Spendthrift Clause. The rights of
a Participant or Beneficiary to receive payments or benefits hereunder shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Participant or Beneficiary.  A distribution by the estate of a deceased
Participant or Beneficiary to an heir or legatee of a right to receive payments
hereunder shall not be deemed an alienation, assignment, or anticipation for the
purposes of this Section 6.

                                7.             Plan Administration.

                                                A.            Identity and
Duties of the Plan Administrator.  The Retirement Committee of the Company is
the Plan Administrator and has the authority to control and manage the operation
and administration of the Plan. The Retirement Committee shall make such rules,
regulations, interpretations, and shall take such other actions to administer
the Plan as the Retirement Committee may deem appropriate.  In administering the
Plan, the Retirement Committee shall act in a nondiscriminatory manner with
respect to Plan Participants and Beneficiaries.  Whenever action is required by
the Retirement Committee hereunder, the same may be taken by any individual
designated as agent for the purpose. Should it become necessary to perform some
act hereunder and there is no direction in this Plan, the Retirement Committee
shall exercise its discretion, consistently with the purpose of this Plan, and
in so acting the Retirement Committee and its agents shall be fully protected
and shall be absolved from all liability except from liability for fraud or bad
faith.

 

-9-

--------------------------------------------------------------------------------


 

                                                B.            Securing the
Payment of Plan Benefits.  Participants have the status of general unsecured
creditors of the Company, and the Plan constitutes a mere promise by the Company
to make benefit payments in the future.  The Company shall establish a rabbi
trust for the Plan.  The rabbi trust and any assets held by the rabbi trust to
assist it is meeting it obligations under the Plan will conform to the terms of
the model trust, as described in Revenue Procedure 92-64, as it may be amended
or modified from time to time by the Internal Revenue Service.  To the extent
not provided under the rabbi trust or other vehicle that the Company may
establish at any time to provide for the retention of benefits under the Plan,
the Company will pay such benefits from its general treasury as they come due. 
It is the specific intent of the Company that the Plan constitute an unfunded
arrangement for federal income tax purposes.

                                                C.            Assets Subject to
General Creditors.  Participants have the status of general creditors In the
event of the Company’s insolvency, all assets of the Plan shall be subject to
the Company’s general judgment creditors to the extent that the claims are
enforceable under state or federal law.  Assets will be paid from the Company’s
general treasury, or other vehicle if one exists, as directed by a valid order
from a court having competent jurisdiction.  No Participant or Beneficiary shall
have any preferred claim or beneficial ownership interest in any Plan assets,
and any rights they have under the Plan shall be mere unsecured contractual
rights against the Company.

                                8.             Amendments.  The Company reserves
the right by action of its Board to amend this Plan at any time or times. Any
amendment that is necessary to bring this Plan into conformity with applicable
government laws or regulations may be made retroactively to the extent permitted
by law.

                                9.             Termination of Plan.  The Company
shall have the right to terminate this Plan, subject to the provisions of this
Section 9.  In the event the Plan is terminated, it shall be frozen pending the
distribution of all of the Accounts of Participants and Beneficiaries.  Upon
termination of the Plan, with or without formal action by the Company, each
Participant shall become fully Vested in the Participant’s Account and each
Participant or Beneficiary will continue to receive allocations of earnings
until the Account is paid in full to the Participant or Beneficiary.  No future
contributions will be made to the Account of such Participant or Beneficiary
under Section 4.

                                10.          Rights of Participants. 
Participating in this Plan shall not give any Participant any right to be
retained in the service of the Company or any right or claim to any benefits
hereunder unless such benefits have accrued under the terms and provisions of
this Plan.

                                11.          Claims Procedure.  The Company
shall develop and institute a claims procedure under which Participants and
Beneficiaries shall be notified of steps to be taken in connection with
obtaining benefits under the Plan. Said claims procedure shall be adequately
described, in writing, shall provide for a full and fair review of denied

 

-10-

--------------------------------------------------------------------------------


 

benefits, and shall contain such other provisions as determined in the
discretion of the Company.

 

-11-

--------------------------------------------------------------------------------


 

                                SIGNED this ___ day of _______________, 200__,
to be effective as of the 1st day of January, 2003.

 

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.

By:

 

Title:

 

 

-12-

--------------------------------------------------------------------------------


 

 

APPENDIX A

 

Participating Employees

 

The following are the Participants in the Plan as of January 1, 2003:

 

-13-

--------------------------------------------------------------------------------
